Case 1:20-cv-00438-WES-PAS Document 1 Filed 10/09/20 Page 1 of 4 PageID #: 1




                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF RHODE ISLAND

__________________________________________
                                          )
CHRISTOPHER LACCINOLE                     )                CIVIL ACTION NO:
      Plaintiff,                          )
                                          )
      v.                                  )                NOTICE OF REMOVAL OF
                                          )                ACTION PURSUANT TO
HONORING AMERICAN LAW                     )                28 U.S.C. § 1441(a)
ENFORCEMENT PAC &                         )                (Federal Question Jurisdiction)
DOES 1-10, inclusive                      )
      Defendants                          )
                                          )
__________________________________________)

TO:    CLERK OF COURT, UNITED STATES DISTRICT COURT FOR THE
       DISTRICT OF RHODE ISLAND

       Pursuant to 28 U.S.C. § 1441(a), Defendant, Honoring American Law Enforcement PAC

(“HALE”), hereby gives notice of removal of this action, Docket No: WC-2020-0360 from the

Superior Court, Washington County, Rhode Island (the “Action”) where it is now pending, to the

United States District Court for the District of Rhode Island. Removal is based on 28 U.S.C. §§

1331, 1441 and 1446. In support of this Notice of Removal, HALE states as follows:

       1.     HALE is a defendant in the Action brought in Washington County Superior Court

on or about September 7, 2020.

       2.     On September 23, 2020 HALE was served a copy of the Complaint. A true and

accurate copy of the Complaint and Service of Process Transmittal from CT Corporation is

attached hereto as Exhibit A.

       3.     The Complaint seeks: monetary relief for damages allegedly incurred as a result

of alleged violations of the Telephone Consumer Protection Act, 47 U.S.C. §227 and 47 C.F.R. §

64.1200 et seq (Counts I-XVI); monetary relief for damages and injunctive relief under the
Case 1:20-cv-00438-WES-PAS Document 1 Filed 10/09/20 Page 2 of 4 PageID #: 2




Rhode Island Consumer Protection Act, R.I. § 6-13.1 et seq. (Count XVII); and monetary relief

for damages and injunctive relief R.I. §9-1-28.1 et seq. (Count XVIII – Right to Privacy).

       4.      Other than entry of the action and service on the defendant, the matter has not

commenced in superior court as no answer has yet been filed.

                                STATUTORY REQUIREMENTS

       5.      Removal of this case is proper pursuant to 28 U.S.C. §§ 1331, 1441 and 1446

which entitle a defendant to remove “any civil action brought in a state court of which the district

courts of the United States have original jurisdiction.”

       6.      Pursuant to 28 U.S.C. §1331, the U.S. District Court for the District of Rhode

Island has Federal Question jurisdiction over this matter because the Plaintiff’s claims arise out

of federal statutes and regulations namely the Telephone Consumer Protection Act, 47 U.S.C.

§227 and 47 C.F.R. § 64.1200 et seq.

                   PROCEDURAL REQUIREMENTS AND LOCAL RULES

       7.      Removal to Proper Court. Removal is proper because this Court is "the district

court of the United States for the district and division embracing the place where such action was

filed." See 28 U.S.C. § 1446(a).

       8.      Removal is timely. HALE is entitled to remove the State Court action at any time

within 30 days after service of the summons. See 28 U.S.C. § 1446(b). HALE’s Notice of

Removal is timely because it is filed within 30 days after service was made on HALE.

       9.      All Defendants Consent. HALE is the only known defendant at this time.

Accordingly, 28 U.S.C. § 1446(b)(2) is inapplicable at this time.

       10.     Pleadings and Process. Pursuant to Local Rule 81, HALE will ensure that the state

court record is filed with the U.S. District Court with 14 days of filing the Notice of Removal.



                                                 2
Case 1:20-cv-00438-WES-PAS Document 1 Filed 10/09/20 Page 3 of 4 PageID #: 3




        11.    Notice. HALE will promptly serve upon Plaintiff and file with the Clerk of the

Superior Court, Washington County, R.I. the Notice of Removal.

        12.    Based on the foregoing, this Court has jurisdiction over this matter pursuant to 28

U.S.C. § 1331 and the claims may be removed pursuant to 28 U.S.C. §§ 1441 and 1446.

        WHEREFORE, this action should proceed in the United States District Court for the

District of Rhode Island as an action properly removed thereto.


                                                     HONORING AMERICAN LAW
                                                     ENFORCEMENT PAC
                                                     By Its Attorneys

                                                     /s/ Brian C. Newberry
                                                     Brian C. Newberry (RI #5542)
                                                     bnewberry@donovanhatem.com
                                                     Adam C. Benevides (RI #8043)
                                                     abenevides@donovanhatem.com
                                                     DONOVAN HATEM LLP
                                                     53 State Street, 8th Floor
                                                     Boston, MA 02109
                                                     (617) 406-4500
 Dated: October 9, 2020                              (617) 406-4501 fax

                                CERTIFICATE OF SERVICE

       I certify that on this 9th day of October, 2020, I filed the within document through the
U.S. District Court’s Electronic Filing System and caused a true copy of this document to be
served via electronic mail upon the Plaintiff:

 Christopher M. Laccinole (Pro Se)
 23 Othmar Street
 Narragansett, RI 02882
 chrislaccinole@gmail.com
 Pro Se Plaintiff

                                                 /s/ Brian C. Newberry

2119290
99997.547




                                                 3
Case 1:20-cv-00438-WES-PAS Document 1 Filed 10/09/20 Page 4 of 4 PageID #: 4




                                     4
